Citation Nr: 0811161	
Decision Date: 04/04/08    Archive Date: 04/14/08

DOCKET NO.  05-18 893	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for atrophic right 
testicle.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1978 to August 1985 and from March 1987 to January 1995.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The veteran's atrophic right testicle was incurred during 
active service.


CONCLUSION OF LAW

Atrophic right testicle was incurred in active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2006); 
38 C.F.R. § 3.303 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran by 
correspondence dated in April 2007.  That letter notified the 
veteran of VA's responsibilities in obtaining information to 
assist in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that he send in any evidence in his 
possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  The April 2007 notice 
also addressed these matters.  The notice requirements 
pertinent to the issue on appeal have been met and all 
identified and authorized records relevant to this matter 
have been requested or obtained.  Further attempts to obtain 
additional evidence would be futile.  The Board finds the 
available medical evidence is sufficient for an adequate 
determination.  There has been substantial compliance with 
all pertinent VA law and regulations and to move forward with 
the claim would not cause any prejudice to the appellant.

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2007).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b) (2007).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Based upon the evidence of record, the Board finds the 
veteran's atrophic right testicle was incurred during active 
service.  Service medical records show the veteran underwent 
a left transcrotal partial  vasectomy in September 1989.  It 
was noted that the left was performed without difficulty, but 
that there were complications to the right vas due to dense 
adhesions to the scrotum from a right inguinal hernia repair 
in March 1989.  Urology clinic notes dated in April 1990 
noted atrophy to the right testicle.  VA genitourinary 
examination in February 2004 revealed an atrophic right 
testicle.  The examiner noted the veteran's right testicular 
atrophy was a result of complications of his vasectomy.  A 
May 2007 VA examiner, in essence, concurred with that 
etiology opinion.  There is no evidence any right testicle 
disorder existed prior to service nor that the veteran's 
right testicle atrophy was the result of the ameliorative 
effects of treatment for a pre-existing disorder.  Therefore, 
entitlement to service connection is warranted.


ORDER

Entitlement to service connection for atrophic right testicle 
is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


